(Case 3:20-cv-00162-MMD-CLB Document5 Filed 06/23/20 Page_1 of Vv
__ FILED i“ _RESES

__ ENTERED ee? MED ON
COU! . E Pe NRTES OF RECCRE

MAR iG duu |
Gu

SDIST:. SOUR?
UNITED STATES er conlgerae RICT OF  vaDA

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

+
1

 

|
|

  
 
 

DEPUTY

 

(
'

District of Nevada

Division

 

Case No.

3:20-cv-00162 ——.

(to be}
i Victor Camargo Juarez

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of “a plaintiffs cannot fit in the space above,

 

Jury Trial: (check one) BI Yes [] No
please write "see attached" in the space and attach an additional
page with the full list of names.)

-V-

CKE Restaurants, Inc.; BR Reno Star LLC dba Carl's
Jr.; Ana [last name unknown] District Manager, an
Individual; Malinalitzin Oliva, an Individual; Suleyca
Hernandez, an Individual; DOES 1-10

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached’ in the space and attach an additional page
with the full list of names.)

 

4a ae a4 ae a ae ae a a ae

COMPLAINT FOR EMPLOYMENT DISCRIMINATION
|
|

I. The a to This Complaint
A. The Plaintiff(s)

Ireded the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

eeded.
| Name Victor Camargo Juarez
| | Street Address 517 Brinkby Avenue Apt. 813
City and County Reno/Washoe
State and Zip Code NV 89509
Telephone Number 775-470-3637
E-mail Address vjuarez775@gmail.com

 

Page of 8
Page of 8

-Case 3:20-cv-00162-MMD-CLB Document 5 Filed 06/23/20 Page 2 of 11

The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known). Attach additional pages if needed.

Defendant No. 1

Name

, Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)
|
| Defendant No. 3
: Name
Job or Title (if known)
Street Address
| City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

 

CKE Restaurants, Inc.;

 

Corporation

 

6700 Tower Circle, Suite 1000

 

Franklin

 

TN 37067

 

615-538-9400

 

 

BR Reno Star LLC dba Carl's Jr.

 

Carl's Jr. Franchise -Store 795

 

5880 S. Virginia Street

 

Reno/Washoe

 

NV 89502

 

 

 

Ana [last name unknown] District Manager, an Individual

 

District Manager-inclusive of store 795

 

5880 S. Virginia Street

 

Reno/Washoe

 

NV 89502

 

 

 

Malinalitzin Oliva, an Individual

 
"Case 3:20-cv-00162-MMD-CLB Document 5 Filed 06/23/20 Page 3 of 11

 

 

 

 

| Job or Title (if known) Store Manager-store 795
| Street Address 5880 S. Virginia Street
City and County Reno/Washoe

State and Zip Code NV 89502
| Telephone Number

 

| E-mail Address (if known)

 

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

 

 

 

 

Name Carl's Jr.
| Street Address 5880 S. Virginia treet
City and County Reno/Washoe
| State and Zip Code NV 89502
| Telephone Number
j
I. Basis ffor Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):
I

hs Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race

>

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

|
Oo Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

| (Note: In order to bring suit in federal district court under the Age Discrimination in
| Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

; Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
| Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

oo Other federal law (specify the federal law):

 

oo Relevant state law (specify, if known):

Page of 8

 
TIL.

Page of 8

Case 3:20-cv-00162-MMD-CLB Document5 Filed 06/23/20 Page 4 of 11

\O

Statement of Claim

 

Relevant city or county law (specify, if known):

 

Write|a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

x O

Xe & O

x

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.

Retaliation.

Other acts (specify):

I was subjected to illegal workplace disparate treatment
discrimination by being singled out and treated differently than
similarly situated employees based solely on my gender and
disability, specifically employer was aware of my diagnosed
ADA protected disability and granted my reasonable
accommodations then violated my restrictions by requiring me to
regularly lift more than 25 pounds and do physically demanding
work because I am 'a guy;' Both the Defendant Store Manager
and Defendant Assistant Store Manager were women, and only
one male other than me worked at the store, and he and I were
regularly asked to do the heavy lifting and physically demanding
work at the store specifically and explicity because of our
gender, as I was often told to do something challenging by the
two female store managers ‘because you're a guy’; I was
subjected to sexual harassment by Assistant Store Manager,
Defendant Suleyca Hernandez, who in three specific and
separate instances rubbed her breasts on me and against my
person in a manner that was harmful and offensive to me; I
thereafter reported the sexual harasssment to Store Manager,
Defendant Malinalitzin Oliva on July 10, 2019, who said to me
"What do you want me to say to her [Ms. Hernandez] about it'?;
In the next day or two, Ms. Hernandez approached me and said ‘1
can't believe you told Malina that I was sexually harassing you';
I was fired on July 12, 2019, in a blatant act of Retaliation by the
District Manager, Defendant Ana [last name unknown at this
time], TWO days AFTER I reported the sexual harassment.

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
‘Case 3:20-cv-00162-MMD-CLB Document5 Filed 06/23/20 Page 5 of 11

Opportunity Commission can be considered by the federal district court under the
Jederal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

| Between April 2019 and July 12, 2019. I filed with the EEOC within 2 weeks of being
' terminated, received the Right to Sue notice, and timely filed this Complaint within 90 days of issuance
the Right to Sue

 

C. I believe that defendant(s) (check one):

Oo is/are still committing these acts against me.

& is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):

oO race

 

oO color

 

bd gender/sex female Store Manager & female
Asst Store Manager required me
to do grunt work and heavy
lifting in violation of my granted
ADA reasonable
accommodations solely because I
was "a guy;' I was subjected to
sexual harassment by the Asst
Store Manager by 3 specific
instances in 3 months of her
rubbing her breasts on me and
against me when she would
approach and stand against me in
| unnecessarily close proximity; I
was fired by female District
| Manager two days after reporting
to Store Manager that I was
sexually harassed by Asst Store
Manager, only for Store Manager
to fail to take my complaint
seriously or take any reasonable
steps to investigate or resolve the
problem-instead I was fired 2
days later

 

 

religion

 

national origin

 

age (year of birth) (only when asserting a claim of age discrimination.)

OoOdda

disability or perceived disability (specify disability)

Diagnosed with lumbar sprain/strain and given ADA
reasonable accommodations- lifting restriction, both
of which were granted, then revoked by 2 female store
managers who repeatedly required me to do heavy

 

Page of 8

 
‘Case 3:20-cv-00162-MMD-CLB Document5 Filed 06/23/20 Page 6 of 11

lifting and physically challenging, demanding and/or
burdensome work in violation of my reasonable
accommodations solely because I'm "a guy," and
because they simply didn't want to do the work.

 

The facts of my case are as follows. Attach additional pages if needed.

I was subjected to illegal workplace disparate treatment discrimination by being singled out and
treated differently than similarly situated employees based solely on my gender and disability,
specifically employer was aware of my diagnosed ADA protected disability and granted my reasonable
accommodations then violated my restrictions by requiring me to regularly lift more than 25 pounds and

_ do physically demanding work because I am 'a guy;' Both the Defendant Store Manager and Defendant

Assistant Store Manager were women, and only one male other than me worked at the store, and he and
I were regularly asked to do the heavy lifting and physically demanding work at the store specifically
and explicity because of our gender, as I was often told to do something challenging by the two female
store managers 'because you're a guy’; I was subjected to sexual harassment by Assistant Store Manager,
Defendant Suleyca Hernandez, who in three specific and separate instances rubbed her breasts on me
and against my person in a manner that was harmful and offensive to me; I thereafter reported the sexual
harasssment to Store Manager, Defendant Malinalitzin Oliva on July 10, 2019, who said to me "What do
you want me to say to her [Ms. Hernandez] about it'?; In the next day or two, Ms. Hernandez
approached me and said 'I can't believe you told Malina that I was sexually harassing you'; I was fired on
July 12, 2019, in a blatant act of Retaliation by the District Manager, Defendant Ana [last name

unknown at this time], TWO days AFTER I reported the sexual harassment.

female Store Manager & female Asst Store Manager required me to do grunt work and heavy lifting in
violation of my granted ADA reasonable accommodations solely because I was "a guy;' I was subjected

_ to sexual harassment by the Asst Store Manager by 3 specific instances in 3 months of her rubbing her
- breasts on me and against me when she would approach and stand against me in unnecessarily close
| proximity; I was fired by female District Manager two days after reporting to Store Manager that I was

sexually harassed by Asst Store Manager, only for Store Manager to fail to take my complaint seriously

| or take any reasonable steps to investigate or resolve the problem-instead I was fired 2 days later
' Diagnosed with lumbar sprain/strain and given ADA reasonable accommodations- lifting restriction,

both of which were granted, then revoked by 2 female store managers who repeatedly required me to do
heavy lifting and physically challenging, demanding and/or burdensome work in violation of my

_ reasonable accommodations solely because I'm "a guy," and because they simply didn't want to do the

work.

 

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of

_ your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
' relevant state or city human rights division.)

IV. Exhaustion of Federal Administrative Remedies

A.

Page of 8

It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
on (date)

July, 2019

 

 

The Equal Employment Opportunity Commission (check one):

oO has not issued a Notice of Right to Sue letter.
x issued a Notice of Right to Sue letter, which I received on (date) 12/18/2019
VI.

Page of 8

Case 3:20-cv-00162-MMD-CLB Document5 Filed 06/23/20 Page 7 of 11

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

 

oO 60 days or more have elapsed.

Oo less than 60 days have elapsed.

Relief |

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money amages.

Compe satory and punitive damages up to the maximum amount allowed by statutute for employers with more
than 500 employees. Damages to compensate Plaintiff for emotional harm suffered (such as mental anguish,
inconvenience, or loss of enjoyment of life)

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 3/16/2020 16/2020

Signature of Plaintiff ot ApS

' Printed Name of Plaintiff Victor Camargo Hfaréz

 

 
‘Case 3:20-cv-00162-MMD-CLB Document 5 Filed 06/23/20 Page 8 of 11

B. For Attorneys

| Date of signing:

' Signature of Attorney

 

 

| Printed Name of Attorney

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

| Telephone Number

 

E-mail Address

 

Page of 8

 
|
Case 3:20-cv-00162-MMD-CLB Document5 Filed 06/23/20 Page 9 of 11

EEOC Form 164 (11/16) | U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

|

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Victor Camargo Juarez From: San Francisco District Office
517 Brinkby Avenue., Apt. 813 450 Golden Gate Avenue

Reno, NV 89509 5 West, P.O. Box 36025
San Francisco, CA 94102

On behaif of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))

[I

EEOC Charge No. EEOC Representative Telephone No.
§50-2019-0170 Investigator (415) 522-3126

|
|
| Malinda K. Tuazon,

 

THE EEOC JS GLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a-disability as defined by the Americans With Disabilities Act.

|

|

The espondent employs fess than the required number of employees or is not otherwise covered by the statutes.

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
discrimination to file your-charge

KOU

The |EEOC issues the following determination: Based upon its investigation, the EEOC is unable to conclude that the
information obtained establishes violations of the statutes. This does not certify that the respondent is in compliance with
the statutes. No finding is made as to any other issues that might be construed as having been raised by this charge.

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

UU

Other (briefly state)

- NOTICE OF SUIT RIGHTS -

(See the additional information attached to this form.)

Title Vil, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.
f

|
Enclosures(s) fe illiam R. Tamayo, (Date Mailed)
i District Director

 

ce: Human Resources Director
CARLS JR.
5880 S Virginia St.
Reno, NV 89502

 
Case 3:20-cv-00162-MMD-CLB Document5 Filed 06/23/20 Page 10 of 11

Enclosure with EBOC
Form 161 (11/16) |

INFORMATION RELATED TO FILING SUIT
UNDER THE LAWS ENFORCED BY THE EEOC
|
| (This information relates to filing suit in Federal or State court under Federal law.

!f you also plan to sue claiming violations of State law, please be aware that time limits and other
provisions of State law may be shorter or more limited than those described below.)

Title Vil of the Civil Rights Act, the Americans with Disabilities Act (ADA),
the Genetic Information Nondiscrimination Act (GINA), or the Age
| Discrimination in Employment Act (ADEA):

PRIVATE SUIT RIGHTS --

In order to pursue this matter further, you must file a lawsuit against the respondent(s) named in the charge within
90 days of the date you receive this Notice. Therefore, you should keep a record of this date. Once this 90-
day periad is over, your right to sue based on the charge referred to in this Notice will be lost. If you intend to
consult an attorney, you should do so promptly. Give your attorney a copy of this Notice, and its envelope, and tell
him or her the date you received it. Furthermore, in order to avoid any question that you did not act in a timely
manner, it is prudent that your suit be filed within 90 days of the date this Notice was mailed to you (as
indicated'where the Notice is signed) or the date of the postmark, if later.

Your lawsuit may be filed in U.S. District Court or a State court of competent jurisdiction. (Usually, the appropriate
State court is the general civil trial court.) Whether you file in Federal or State court is a matter for you to decide
after talking to your attorney. Filing this Notice is not enough. You must file a "complaint" that contains a short
statement of the facts of your case which shows that you are entitled to relief. Courts often require that a copy of
your charge must be attached to the complaint you file in court. If so, you should remove your birth date from the
charge. some courts will not accept your complaint where the charge includes a date of birth. Your suit may include
any matter alleged in the charge or, to the extent permitted by court decisions, matters like or related to the matters
alleged in the charge. Generally, suits are brought in the State where the alleged unlawful practice occurred, but in
some cases ¢an be brought where relevant employment records are kept, where the employment would have
been, or whete the respondent has its main office. If you have simple questions, you usually can get answers from
the office of the clerk of the court where you are bringing suit, but do not expect that office to write your complaint
or make legal strategy decisions for you.

PRIVATE SUIT RIGHTS -- Equal Pay Act (EPA):

EPA suits must be filed in court within 2 years (3 years for willful violations) of the alleged EPA underpayment: back
pay due for violations that occurred more than 2 years (3 years) before you file suit may not be collectible. For
example, if you were underpaid under the EPA for work performed from 7/1/08 to 12/1/08, you should file suit
before 7/1/10|— not 12/1/10 -- in order to recover unpaid wages due for July 2008. This time limit for filing an EPA
suit is separate from the 90-day filing period under Title VII, the ADA, GINA or the ADEA referred to above.
Therefore if you also plan to sue under Title VII, the ADA, GINA or the ADEA, in addition to suing on the EPA
claim, suit must be filed within 90 days of this Notice and within the 2- or 3-year EPA back pay recovery period.

 

ATTORNEY REPRESENTATION -- Title VII, the ADA or GINA:

If you cannot afford or have been unable to obtain a lawyer to represent you, the U.S. District Court having jurisdiction
in your cage te in limited circumstances, assist you in obtaining a lawyer. Requests for such assistance must be
made to the ULS. District Court in the form and manner it requires (you should be prepared to explain in detail your
efforts to retain an attorney). Requests should be made well before the end of the 90-day period mentioned above,
because suchirequests do not relieve you of the requirement to bring suit within 90 days.

ATTORNEY REFERRAL AND EEOC ASSISTANCE -- All Statutes:

You may contact the EEOC representative shown on your Notice if you need help in finding a lawyer or if you have any
questions about your legal rights, including advice on which U.S. District Court can hear your case. If you need to
inspect or obtdin a copy of information in EEOC’s file on the charge, please request it promptly in writing and provide
your charge number (as shown on your Notice). While EEOC destroys charge files after a certain time, all charge files
are kept for at Jeast 6 months after our last action on the case. Therefore, if you file suit and want to review the charge
file, lease make your review request within 6 months of this Notice. (Before filing suit, any request should be
made mT the next 90 days.)

IF YOU FILE SUIT, PLEASE SEND A COPY OF YOUR COURT COMPLAINT TO THIS OFFICE.
Case 3:20-cv-00162-MMD-CLB Document5 Filed 06/23/20 Page 11 of 11

NOTICE OF RIGHTS UNDER THE ADA AMENDMENTS ACT OF 2008 (ADAAA): The ADA was
_amended, effective January 1, 2009, to broaden the definitions of disability to make it easier for individuals to
be covered under the ADA/ADAAA. A disability is still defined as (1) a physical or mental impairment that
substantially limits one or more major life activities (actual disability); (2) a record of a substantially limiting
impairment; or (3) being regarded as having a disability. However, these terms are redefined, and it is easier to

be covered under the new law.

If you plan to retain an attorney to assist you with your ADA claim, we recommend that you share this
information with your attorney and suggest that he or she consult the amended_regulations and
appendix, and other ADA related publications, available at
http://www.e¢eoc.gov/laws/types/disability regulations.cfm.

 

“Actual” disability or a “record of” a disability (note: if you are pursuing a failure to accommodate claim
you must meet the standards for either “actual” or “record of” a disability):

> The limitations from the impairment no longer have to be severe or significant for the impairment to
be considered substantially limiting.

> In addition to activities such as performing manual tasks, walking, seeing, hearing, speaking, breathing,
learning, thinking, concentrating, reading, bending, and communicating (more examples at 29 C.F.R. §
2020 , “major life activities’ now include the operation of major bodily functions, such as:
functions! of the immune system, special sense organs and skin; normal cell growth; and digestive,
genitourinary, bowel, bladder, neurological, brain, respiratory, circulatory, cardiovascular, endocrine,
hemic, lymphatic, musculoskeletal, and reproductive functions; or the operation of an individual organ
within a body system.

> Only onemajor life activity need be substantially limited.

> With the!exception of ordinary eyeglasses or contact lenses, the beneficial effects of “mitigating
measures” (e.g., hearing aid, prosthesis, medication, therapy, behavioral modifications) are not
considered in determining if the impairment substantially limits a major life activity.

> An impairment that is “episodic” (e.g., epilepsy, depression, multiple sclerosis) or “in remission” (e.g.,
cancer) is a disability if it would be substantially limiting when active.

> An impairment may be substantially limiting even though it lasts or is expected to last fewer than six
months. |

“Regarded as” coverage:

> An individual can meet the definition of disability if an employment action was taken because of an
actual on perceived impairment (e.g., refusal to hire, demotion, placement on involuntary leave,
termination, exclusion for failure to meet a qualification standard, harassment, or denial of any other term,
condition, or privilege of employment).

> “Regarded as” coverage under the ADAAA no longer requires that an impairment be substantially
limiting, or that the employer perceives the impairment to be substantially limiting.

> The employer has a defense against a “regarded as” claim only when the impairment at issue is objectively
BOTH transitory (lasting or expected to last six months or less) AND minor.

> A person is not able to bring a failure to accommodate claim if the individual is covered only under the
“regarded as” definition of “disability.”

Note: Although the amended ADA states that the definition of disability “shall be construed broadly” and
“should not demand extensive analysis,” some courts require specificity in the complaint explaining how an
impairment substantially limits a major life activity or what facts indicate the challenged employment action
was because of the impairment. Beyond the initial pleading stage, some courts will require specific evidence
to establish disability. For more information, consult the amended regulations and appendix, as well as
explanatory publications, available at http://www.eeoc.gov/laws/types/disability regulations.cfm.

|
